  Case 6:19-cv-00031-RSB-BWC Document 75 Filed 12/22/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


 CHRISTOPHER LEE AMERSON,

                  Plaintiff,                                  CIVIL ACTION NO.: 6:19-cv-31

         v.

 SHERRY BLAND; and GAIL WEST, in their
 individual and official capacities,

                  Defendants.


                                             ORDER

        The Court has conducted an independent and de novo review of the entire record and

concurs with the Magistrate Judge’s Report and Recommendation, (doc. 68). Plaintiff filed

Objections to this Report and Recommendation, as well as a Motion for Production of Documents,

(docs. 72, 73).

        The Magistrate Judge recommended the Court dismiss without prejudice Plaintiff’s

Complaint pursuant to 28 U.S.C. § 1915(g) based on his finding Plaintiff is a “three-striker.”

(Doc. 68, pp. 2–4.) In addition, the Magistrate Judge recommended the Court deny as moot any

and all pending Motions and requests for relief Plaintiff filed. (Id. at p. 4.) In his Objections,

Plaintiff takes issue with the Magistrate Judge having counted as strikes cases which were

dismissed without prejudice. (Doc. 72, p. 1.) In addition, Plaintiff contends he has “suffered”

from “clear repeated and continual prejudice” in this Court and cites to instances where he has

been granted in forma pauperis status, but this Court dismissed his complaints without conducting

frivolity review. (Id.) Plaintiff also presents allegations concerning other cases filed in this District

and the Northern District of Georgia. (Id. at pp. 2–3.) Plaintiff states any cause of action that was
    Case 6:19-cv-00031-RSB-BWC Document 75 Filed 12/22/20 Page 2 of 4




dismissed based on any reason other than it was frivolous, malicious, or failed to state a claim and

without prejudice cannot constitute a strike. (Id. at p. 5.) To this end, Plaintiff attempts to explain

why the cases the Magistrate Judge cited in finding Plaintiff a three-striker do not constitute a

strike under Section 1915(g). (Id. at pp. 5–7.)

        While Plaintiff’s Objections largely are responsive to the Report and Recommendation,

they ultimately are unavailing.        Plaintiff plainly had at least three strikes (i.e., qualifying

dismissals) before he filed his Complaint in this action. This Court dismissed Plaintiff’s complaint

in Amerson v. Allen, 6:18-cv-62, for abuse of the judicial process and for making frivolous

allegations. R&R and Ord., Amerson v. Allen, 6:18-cv-62 (S.D. Ga. Jan. 28 and Mar. 29, 2019),

ECF Nos. 27, 35. 1 In Amerson v. Hall, the District Court for the Middle District of Georgia

dismissed Plaintiff’s complaint based on his failure to exhaust his administrative remedies, which

is tantamount to failing to state a claim and constitutes a strike. R&R and Ord., Amerson v. Hall,

5:07-cv-148 (M.D. Ga. Jan. 29 & Mar. 4, 2008), ECF Nos. 24, 29; Rivera v. Allin, 144 F.3d 719,

731 (11th Cir. 1998) (“A claim that fails to allege the requisite exhaustion of remedies is

tantamount to one that fails to state a claim upon which relief may be granted.”), abrogated on

other grounds by Jones v. Bock, 549 U.S. 199 (2007); see also Solliday v. Fed. Officers, 413 F.

App’x 206, 208 (11th Cir. 2011) (same). These dismissals clearly constitute strikes, even under

Plaintiff’s construction of Section 1915(g).

        This Court and the District Court for the Middle District of Georgia have also dismissed

two of Plaintiff’s previous lawsuits for abuse of judicial process and failure to comply with Court



1
  Additionally, the Eleventh Circuit concluded, in a panel decision, Plaintiff’s appeal in Case Number 6:18-
cv-62 was frivolous. Mand., Amerson v. Allen, (S.D. Ga. Aug. 9, 2019), ECF No. 43 (made the Order of
this Court Aug. 9, 2019, ECF No. 44). Ordinarily, the panel decision would constitute an additional strike.
However, the mandate in that case did not issue until after Plaintiff filed his Complaint in this case, so the
panel decision has not been assessed as a strike in the instant case.


                                                      2
  Case 6:19-cv-00031-RSB-BWC Document 75 Filed 12/22/20 Page 3 of 4




orders. See Amerson v. Allen, 6:17-cv-156 (S.D. Ga. Mar. 13, 2018), ECF. No. 15, adopted by

(S.D. Ga. July 23, 2018), ECF No. 18 (dismissed for abuse of judicial process); Amerson v. Sellers,

5:15-cv-08 (M.D. Ga. Sept. 8, 2015), ECF. No. 17 (dismissed for failure to comply with multiple

court orders). Plaintiff asserts that complaints dismissed for abuse of judicial process and failing

to follow a court order do not constitute strikes, but he cites no authority for that proposition. (See

Doc. 68, pp. 3–4, nn.3, 4 (discussing that dismissals for abuse of the judicial process and failing to

follow court orders count as strikes.)) Moreover, the Eleventh Circuit Court of Appeals has

expressly concluded such dismissals should be treated as strikes. Rivera, 144 F.3d at 731.

       Finally, contrary to Plaintiff’s unsupported assertions, it is immaterial whether a previous

dismissal was with or without prejudice when evaluating whether the dismissal counts as a strike

under Section 1915(g). See Lomax v. Ortiz-Marquez, 140 S. Ct. 1721, 1727 (2020) (“A dismissal

of a suit for failure to state a claim counts as a strike, whether or not with prejudice.”).

Additionally, a dismissal pursuant to Section 1915(g) is without prejudice and only means a

plaintiff can re-file the same complaint but must prepay the requisite filing fee. Plaintiff’s

generalized claims of prejudice are baseless.

       Accordingly, the Court OVERRULES Plaintiff’s Objections and ADOPTS the Magistrate

Judge’s Report and Recommendation as the opinion of the Court. The Court DISMISSES

without prejudice Plaintiff’s Complaint pursuant to 28 U.S.C. § 1915(g), DENIES as moot all

pending Motions, (docs. 59, 62, 66) including Plaintiff’s recently filed Motion for Production of

Documents, (doc. 73), DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate




                                                  3
  Case 6:19-cv-00031-RSB-BWC Document 75 Filed 12/22/20 Page 4 of 4




judgment of dismissal, and DENIES Plaintiff in forma pauperis status on appeal based on his

status as a three-striker.

        SO ORDERED, this 21st day of December, 2020.




                                   R. STAN BAKER
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                            4
